Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 

Authorization for this amendment was given in a communication with attorney Kevin K. Jones on March 4, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (


Please replace the original title with the new title:
  Feature Vector Based Recommender System




Amendments to the Claims
 (Currently Amended)	A method of recommending items to a user, the method comprising:
	identifying a first feature vector in a first vector space representing items based on first characteristics of the items, the first feature vector representing words in a text describing an item, the first feature vector being created by a word to vector neural network; 
identifying a second feature vector in a second vector space representing items in a catalog based on second characteristics of each item, the second feature vector representing catalog items, the second feature vector being created by an item to vector neural network based on frequencies of association of the items in the catalog;
	using a convolution neural network to map the first feature vector to the second feature vector in [[a]] the second vector space, wherein the convolution neural network is trained on a plurality of training items having known characteristics and vectors to generate vectors responsive to the known characteristics that satisfy a cost function criterion; and
	using a relationship between the second feature vector to another second feature vector in the second vector space representing another item to determine whether or not to recommend the other item to the user.

2. 	(Previously Presented)  The method according to claim 1, wherein the first characteristics are content based characteristics and the second characteristics are collaborative filter characteristics.

3. 	(Previously Presented)  The method according to claim 1, wherein the known characteristics comprise a known first characteristic, wherein the vectors comprises a known second vector, and wherein the plurality of training items have the known first characteristics and the known second vector to generate second vectors responsive to the known first characteristics.

4. 	(Previously Presented)  The method according to claim 3, wherein generating the second vectors responsive to the known first characteristics further comprises generating 

5. 	(Previously Presented)  The method according to claim 4, wherein the known first characteristics comprise content based (CB) characteristics.

6. 	(Previously Presented)  The method according to claim 5, wherein the CB characteristics comprise text descriptive of the items.

7. 	(Previously Presented)  The method according to claim 6, wherein the word to vector neural network represents words in the descriptive text by word to vector (word2vec) vectors. 

8. 	(Previously Presented)  The method according to claim 7, wherein the word to vector neural network uses the word2vc vectors to process the descriptive text as a bag of words (BOW).

9. 	(Previously Presented)  The method according to claim 7, wherein the word to vector neural network arrays the word2vec vectors in a matrix by sequence of appearance of the words they represent in the descriptive text.

10. 	(Previously Presented)  The method according to claim 9, wherein the word to vector neural network processes the matrix with the convolution neural network. 

11. 	(Currently Amended)  The method according to claim 1, wherein 

12. 	(Previously Presented) The method according to claim 11, wherein the order of the items is based on rank or a time an action on an item was taken by a user.

13-18. 	(Canceled)  

19.	(Previously Presented)  A recommender system for recommending an item to a user, the recommender system comprising:
	a database comprising a plurality of catalog items characterized by first characteristics and different second characteristics and having second feature vectors in a second vector space that represent the catalog items based on the respective second characteristics of the catalog items; and
	a processor configured to:	
identify a first feature vector in a first vector space representing items based on first characteristics for an item, the first feature vector representing words in a text describing an item, the first feature vector being created by a word to vector neural network;
identify a second feature vector in a second vector space representing items in a catalog based on second characteristics of each item, the second feature vector representing catalog items, the second feature vector being created by an item to vector neural network based on frequencies of association of the items in the catalog;
generate a first feature vector in a first vector space different from the second vector space based on the received first characteristics; 
use a convolution neural network to map the generated first feature vector to the second feature vector for the item in the second vector space, wherein the convolution neural network is trained on a plurality of training items having known characteristics and vectors to generate vectors responsive to the known characteristics that satisfy a cost function criterion; and 
use the mapped second feature vector and second feature vectors representing items in the catalog to recommend an item from the catalog to the user.

20. 	(Previously Presented)  The system according to claim 19, wherein the first characteristics are content based characteristics and the second characteristics are collaborative filter characteristics.

21. (Previously Presented)  The system according to claim 19, wherein the known characteristics comprise a known first characteristic, wherein the vectors comprises a known second vector, and wherein the plurality of training items have the known first characteristics and the known second vector to generate second vectors responsive to the known first characteristics.

22.  (Previously Presented)  The system according to claim 21, wherein generating the second vectors responsive to the known first characteristics further comprises generating the second vectors responsive to the known first characteristics that satisfy the cost function criterion.

23.  (Previously Presented)  The system according to claim 22, wherein the first characteristics comprise content based (CB) characteristics.

24.  (Currently Amended)  A computer-readable storage device comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
identifying a first feature vector in a first vector space representing items based on first characteristics of an item, the first feature vector representing words in a text describing an item, the first feature vector being created by a word to vector neural network; 
identifying a second feature vector in a second vector space representing items in a catalog based on second characteristics of each item, the second feature vector representing catalog items, the second feature vector being created by an item to vector neural network based on frequencies of association of the items in the catalog;
	using a convolution neural network to map the first feature vector to the second feature vector in [[a]] the second vector space, wherein the convolution neural network is trained on a plurality of training items having known characteristics and vectors to generate vectors responsive to the known characteristics that satisfy a cost function criterion; and


25.  (Previously Presented)  The computer-readable storage device of Claim 24, wherein the first characteristics are content based characteristics and the second characteristics are collaborative filter characteristics.

26.  (Previously Presented)  The computer-readable storage device of Claim 24, wherein the known characteristics comprise a known first characteristic, wherein the vectors comprises a known second vector, and wherein the plurality of training items have the known first characteristics and the known second vector to generate second vectors responsive to the known first characteristics.














Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-12 & 19-26 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 19 and 24. Reference Chickering teaches utilizing meta-data in recommendations, Qamar teaches recommending media object via a trained neural network with lists and Pan teaches recommending a product based on the words from a review as an input to a neural network. Combination fails to expressly disclose the subject matter describing mapping the first vector (from the word2vector neural network) to the second feature vector (from the item2vector neural network) with a convolution neural network in a second vector space. Dependent claims are allowed for the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124